IN THE UNITED STATE DISTRICT COURT RECEIVED
FOR THE yrppre DISTRICT FOR TENNESSEerk's Office

 

 

NASHVILLE DIVISION oct 34 2019
U.S. District Court
MELVIN POWELL » ) Middle District of TN
> )
)
- Plaintiff, ) Docket/Complaint No: .

vs. ) JURY TRIAL DEMAND
)
CORECIVIC (Medical & Staff) a)

 

COMMTSSTONER TONY PARKER +

 
 
  

 

LTHCARE, ;

TENNOVA HEA

é

 

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
UNDER 42 U.S.C. 1983

 

PREVIOUS LAWSUITES

A. Have yo begun other lawsuites in state or federal court dealing with the same facts involved in this
action or otherwise relating to your imprisonment? Yes ( ) No ¢

B. If your answer to A is yes,d describe each lawsuit in the space below.
Il. PLACE OF CONFINDMENT :

Trousdale turner Correctional Center

140 Macon Way

Hartsville,Tn 37074
Is there a [prisoner grievance procedure in this institution ? Yes No ( )

Did you fresenty the facts relating to your complaint in the state prisoner grievance procedure?
Yes (4 No( )

If your answer is yes,

1. Wh did ke? a, . /
By Mire oeetince before L fle ref Lito uth

 

Gt aj 7

Case 3:19-cv-00974 Document1 Filed 10/31/19 Page 1 of 9 PagelID #: 1

 
2. What was the result?

 

 

If your answer was “no” expalin why
not:

 

If there is no prisoner grievance procedure in the institution, did you complain to prison authorities?
Yes( ) No( ).

If your answer is yes,
What steps did you take?
What was the result?
Ii. PARTIES
in item A below, place your name in the first and place your [present address in the second blank.
A. Name of Plaintiff(s): Melvin Powell # 518585
address: Trousdale Turner Correctional center
140 Macon Way
Hartsville,Tn 37074
In item B below, place full name of the defendants in the first blank,his/her offical position in the
second blank, and his/hers place of employment in the third blank. Use item C for the names, positions

and places of employment of any additional defendants.

B. Name of defendant(s): Dr. Laveck, C.O0. Mrs. Lanier,
Corecivie -Medical Staff

Tennova HealthCare--Medical Staff
STATEMENT OF THE CLAIM
STATEMENT OF THE FACTS
On October 24, 2018 at 7:am, Plaintiff went to medical. While at medical I was throwing up
black stuff. It took someone about thirty (30) minutes to and hour to come check up on me. Now I had
nurse Reese tell me that a hernia doesn't hurt. After about an hour a doctor came in and check my blood

pressure and to give me something for the pain and to stop me from throwing up black stuff. After a

Case 3:19-cv-00974 Document1 Filed 10/31/19 Page 2 of 9 PagelD #: 2

 
shot was given I still was throwing up. After about 2% to 3 hours the doctor came back in and check
up on me to look at the hernia to try to reduce it and the pain, And it wouldn't move at all . After trying
about 4 to 5 times trying to reduce it, she(nurse) decided to send me out to the hospital and she had
someone call the ambulance to come and get me. I was then transported to Lebanon to Tennova
Healthcare. Upon getting there they called a surgeon that was on call for the night. When she made it,
she was trying to get back to what she was doing before she made it there. Now, she tried to push the
hernia back in my stomach and it wouldn't move, but at the same time she was telling me ,”stop tensing
up” cause I can't push it back up inside with you tensing up. Now after about 14 to 15 times of her
trying to push it back in, she told me,”either you let me push it back inside or I'll send you back just
like you came in. And that's when I told her that its nobody on this earth that going to let her grab their
hernia and push it back up inside their stomach when its not moving and they don't tense up. That's
when she told the other nurses to get me ready to go to surgery.. They came in and started to put tubes
and wires all over and they rolled me to another room where they put this mask over my face and I was
out. Now, CofLaner told me that the surgeon told the nurse to get me a 150 cc's of anesthesia and the
nurses told her that's to much for him and she told them , so just give it to him. Now when I woke up
the hernia was still in the same place and she the surgeon was gone back to the house. And then I was
sent back to the prison about 12:45 am Thursday morning Oct.25,2018. When I made it back to the
prison they sent me back to CA 210 upstairs which I was in pain. Now, all day Thursday I was in pain
trying to get up and down off the top buck to use the restroom. I was still throwing up black stuff. All
day I was throwing up. I had an appointment on Friday Oct.26, 2018 to see Dr.Laveck. When I get to
medical to see Dr. Laveck and he checked me out, he told me that I had to go back out to the hospital
cause whoever suppose to had reduced the hernia didn't do anything to it. And he had someone call the
ambulance to come an get me. When the ambulance made it, he told them to take me to Nashville to
some hospital and they asked him about the one in Lebanon which was Tennova Healthcare. He told
them not to take me there because they didn't fix the problem the first time so why send nim back there.
So, he told them to taker me to Nashville. When I got into the ambulance they took me where they
wanted to take me, which was back to Tennova Healthcare. When I made it there it was another
surgeon there and he started telling me how he was going to do the surgery and how he was going to
double patch it up, so it wouldn't come back out. He explained to me how long it was going to take to
do it and everything. And then I started to sign all the paperwork to get it started. They then, took me
to the operating table and when I woke up he explained to me how he wasn't able to do what he said he
was going to do cause my intestine was tied around the hernia and some of them had died off and he

had to cut them off and fix that first and then he took care of the hernia, but he couldn't double patch it

Case 3:19-cv-00974 Document1 Filed 10/31/19 Page 3 of 9 PagelD #: 3

 

 
up, and that it would come back. I stayed in the hospital until Oct.31,2018 and they release me back to
the prison. After making it back to the prison, they sent me back upstairs to CB230. Now on
Nov.1,2018,I went to get my pain meds and they had lost the prescription so I couldn't get my meds or
my antibiotics. I didn't receive my pain meds until that Sunday which was the 4" of Nov,2018 and I
received my antibiotics the 7" of Nov,2018. Everyday after then I went to the med window to get my
_ meds, And I seen C.O. Mrs. Lanier and she told me that when I went on the 24°, of Oct. and the surgeon
put me to sleep it took her 30 minutes to try to do what she said she did and it took me 3 hours to wake
up. I had a check up visit on the 16"th of Nov. and since the nurse at Tennova Healthcare told me when
my checkup was ,they didn't send me to it. And I've been waiting on that checkup from the hospital
cause they can check me out-better than medical can here at the prison. The surgeon told me it would
take 2 months to heel and it's been 3 months and I'm hurting worst than J was when I had the surgery.
I've been to see Dr. Leveck about three to four times ,and all he's telling me is “if it gets soft then its
infected as long as its hard it OK. Now, one of the nurses told me when I showed her in CB pod where
I was staying, that it might be Kelords cause its normal for blacks to get them when they get cut like
that. But the knot that I was talking about is leaking blood and has puss coming out of it and when I try
to pee it hurts me right up under my stomach and the cut where they went inside to put that mash in, is
hurting as well. Now, its been hurting every since my cut got them knots in it. I'm trying to not tear
into anybody. I've been to sick call and I've see Dr. Laveck and he haven't done anything to inspire me

that I'm going to be ok with my life.

Case 3:19-cv-00974 Document1 Filed 10/31/19 Page 4 of 9 PagelD #: 4

 
MEMORANDUM OF ARUGUMENT AND
SUPPORTING LAW

Plaintiff respectfully submits that with all due respect, the various declarations used by the
defendants to support the fact that CoreCivic did not deny him medical treatment or food services are
not well supported where the grievances and or this civil suit are considered, and because of
“Tnexcusable Neglect” by the nurses from administering proper medical attention, Plaintiff was denied
medical attention, and respectfully request this Magistrate Judge to accept this Plaintiffs statements of
facts as with merit, and determine that there is genuine issues for trial , because a person or persons
who acts under a color of state law to violate another's constitutional rights has the responsibilities for
damages, and that this Plaintiff has a right to pursue Declaratory, Injunctive and Summary Judgment
against the defendants seeking damages because of negligence by the defendants in administering
proper medical services, and or distributing prescribed medications.

Plaintiff respectfully submits and contends that these and other actions and behaviors of
CoreCivic officials continued negligence constitutes an “atpical and significant” hardship of
deprivations of deprivements by medical staff service personnel, which violates his Due process rights
of the Fourteenth Amendment, which protects from arbitrary and unfair treatment, and respectfully
submits and states that substantial due process requires fundamental fairness, and in this Plaintiff's
instant case now before this Honorable Court these actions and behaviors of CoreCive officials while
acting under the color of state law constitutes acts of “Deliberate Indifference” and violates
Constitutional and Statutory First Amendment rights which prohibits anyone from placing substantial
burdens of continued negligence on plaintiffs.

Plaintiff has submitted facts to support this suit as for the time frame, place of incident, with
articles of evidence, and respectfully submits that his argument and allegations that the result of delays
in receiving his medications, and inexcusable neglect by CoreCivic medical staff which did/does

constitute serious injuries, constant pain, throwing up and having to climb up on a top bunk, living on

Case 3:19-cv-00974 Document1 Filed 10/31/19 Page 5 of 9 PagelID#: 5

 
top tier status, respectfully submitting serious and significant injuries can occur, such as hernia being
placed in a strain from climbing, and which also cause the hernia to stick out of my side, with intense
pain following, causing plaintiff to lose consciousness and could have cause further serious injury's
and or death.

WHEREFORE for above submitted reasons/ grounds for relief, and or allegations and facts,
Plaintiff respectfully request this Honorable Court to accept this Civil Complain , and GRANT
permission to proceed in Forma Papuis as indigent person, and set jury trial and Rule Summary
Judgment damages on behalf of Plaintiff.

Respectfully Submitted,
Melvin Powell # 518585
RELIEF

That Defendants be ORDERED to offer better and prompt medical assistance for future inmates and or
change the policy of how inmates injuries are handled,

and Change Healthcare provider from Tennova ..

Declaratory and injunctive Relif : attorney fees
Summary Judgment on behalf of Plaintiff
Injury Damages: $500,000

Physical Damages: $150,000

Emotional Damages: $150,000

Mental Damages: $150,000

Case 3:19-cv-00974 Document1 Filed 10/31/19 Page 6 of 9 PagelD #: 6

 
SIGNED ON THIS 2° pDAYoOR (Cf 2019,

I Declare under penalty of perjury that the foregoing is true and exact, to the best of my knowledge,
information and belief.

a

f & Lao f/
fe
fF :

  

’ Date

 

 

Case 3:19-cv-00974 Document1 Filed 10/31/19 Page 7 of 9 PagelD #: 7

 
“SEALE
OFS RS

Sieber WLP SSIS

 

 

) Ce 30 Cal) PS =o ei US POSTAGE
‘< TE op oa 7 OE 4 fy) &Bo
Mo fllielare be PRPS L a a | 2 06.65"
Lavrov lle, he S2ILS : ee alga Fem S707
mew 032A 0061842601
D
Cc
Clerk's OfF°°

ws. Out &

us. DIE Tt So Are a hiv cog,
middle ae

yell, Jr 37728

Sagat flue eed tt tht

S7Se0S-aseo0R

 

Case 3:19-cv-00974 Document1 Filed 10/31/19 Page 8 of 9 PagelD #: 8

 

Hoeradey

offgloglagpDftibegy)

 
 

OCT 30 2019

 

Case 3:19-cv-00974 Document1 Filed 10/31/19 Page 9 of 9 PagelID #: 9

 
